Citation Nr: 0923868	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 until 
November 1972.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Phoenix, Arizona.  This case was previously before 
the Board in August 2007.

In September 2006, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.

Statements of record received from the Veteran in March and 
April 2009 may be reasonably construed as a claim for an 
increased rating for his service-connected diabetes mellitus.  
This issue has not been developed for appellate consideration 
at this time.  As such, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in June 1997, the 
RO denied the Veteran's claims of service connection for 
bronchial asthma and bilateral hearing loss.

2.  Evidence received subsequent to the June 1997 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims of service connection for bronchial 
asthma and bilateral hearing loss, and does not raise a 
reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The June 1997 RO decision that denied the Veteran's 
claims of service connection for bronchial asthma and 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the June 1997 RO decision is not 
new and material, and the Veteran's claims of service 
connection for bronchial asthma and bilateral hearing loss 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2004, August 2007, and May 
2008 the Veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The Board notes that the notice 
provided for the issues of asthma and right ear hearing loss 
in the VCAA letters (especially the May 2008 letter) was in 
substantial compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VCAA letters did not, however, note that the 
Veteran's left ear hearing loss claim was denied based on a 
finding of no current hearing loss disability for VA 
purposes.

While the Board finds that VA has not provided adequate Kent 
notice to the Veteran as to the left ear claim, this 
deficiency was not prejudicial.  Shinseki v. Sanders/Simmons, 
No. 07-1209 (U. S. Sup. Ct. Apr. 21, 2009); 556 U. S. 
___ (2009).  In this regard, the VCAA notice letters that the 
Veteran received during this appeal, although not 
substantively adequate for Kent purposes, did inform the 
Veteran of the necessity to submit evidence of a current 
disability.  Further, the June 2005 statement of the case 
contained the reason for the previous denial of the Veteran's 
left ear hearing loss claim.  Importantly, the Board notes 
that the Veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has 
submitted argument and evidence in support of the appeal.  
Based on the foregoing, the Board finds that the Veteran has 
had a meaningful opportunity to participate in the 
adjudication of the left ear hearing loss claim such that the 
essential fairness of the adjudication of that issue is not 
affected.

In March 2006 (and August 2007 and May 2008) the Veteran 
received notice regarding the assignment of a disability 
rating and an effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As VCAA notice was not completed prior to the 
initial AOJ adjudication of the claim, such notice was not 
compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Pelegrini.  

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  The 
Board observes that the Veteran asserted at his September 
2006 Board hearing (September 2006 Board hearing transcript, 
pages 7-8, 10-11) that he was hospitalized three times for 
breathing and asthma problems while serving in Vietnam.  In a 
letter dated in May 2008 the Veteran was asked to provide 
more specific information concerning his asserted Vietnam 
hospitalizations in an effort to help VA attempt to obtain 
such records.  A review of the claims file reveals that the 
Veteran has not provided any further information that would 
help VA to obtain the records, and further efforts to obtain 
these records would be of no use.

At his September 2006 Board hearing, the Veteran indicated 
that he was receiving Social Security Administration (SSA) 
disability benefits.  Further, undated correspondence from 
the SSA reveals that the Veteran has been receiving SSA 
benefits, effective May 1998.  VA has a duty to obtain SSA 
records when they may be relevant.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  The Veteran has not requested 
that VA obtain such records, and the Board finds that the 
Veteran has not demonstrated the relevance of the SSA 
records.  First, there is no overt indication that the SSA 
records pertain to asthma or hearing loss (September 2006 
Board hearing testimony, page 13).  Nevertheless, even if the 
SSA records pertain to asthma or hearing loss, there is no 
demonstration that the clinical records were other than for 
the purpose of demonstrating the Veteran's current disability 
status, more than a decade after service, in support of a 
claim for SSA disability benefits.  Additionally, there is no 
indication that such records would contain any of the 
Veteran's service treatment records (not to mention any 
service treatment records not already of record), the records 
that would be potentially relevant in this case.

At his September 2006 Board hearing, the Veteran implied that 
he was submitting service treatment records not previously of 
record.  The Board notes, however, that the records submitted 
by the Veteran were associated with the claims file at the 
time of the June 1997 denial.

VA examinations to address the medical matters raised by this 
appeal were scheduled, but, the Veteran did not appear for 
the scheduled examinations and did not request that they be 
rescheduled.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the new definition 
applies.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board observes that the RO (in the October 2004 rating 
decision) "reopened" the Veteran's asthma and hearing loss 
claims.  The question of whether new and material evidence 
has been received to reopen a claim must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A June 1997 RO decision denied service connection for 
bronchial asthma and bilateral hearing loss.  Following 
notice to the Veteran, with his appellate rights and a copy 
of the rating decision, sent later in June 1997, no appeal 
was taken from that determination, and, as such, the June 
1997 RO decision is final.  38 U.S.C.A. § 7105.  In March 
2004 the Veteran requested that his asthma and hearing loss 
claims be reopened.

The June 1997 RO decision denied service connection for 
bronchial asthma and right ear hearing loss on the basis that 
those disabilities existed prior to the Veteran's service and 
were not aggravated by the Veteran's active service.  The 
left ear hearing loss claim was denied based on a finding of 
no current left hearing loss disability for VA purposes.

I.  Asthma

The evidence of record at the time of the June 1997 RO denial 
included service treatment records, including an April 1970 
service entrance examination that noted that the Veteran's 
lungs were clear.  Box 73 of the April 1970 examination 
reported noted that the Veteran had mentioned asthma.  A June 
1970 letter from the Veteran's private physician noted that 
he had treated the Veteran for bronchial congestion since 
September 1966, and in an August 1970 letter the same private 
physician noted that the Veteran had been under his care for 
asthma and right ear hearing loss since September 1966.  An 
undated service treatment record noted that the Veteran had 
diffuse wheezes noted while in service on two occasions.  It 
was noted that the Veteran did not meet medical fitness 
standards for induction but did meet the medical standards 
for retention.  In August 1970 the Veteran was placed on 
profile because of his asthma, and in April 1971 he was noted 
to be doing better, and was treated with inhalers.  In 
October 1972 the Veteran was found to be unfit for duty due 
to psuedofolliculitis barbae.  The October 1972 service 
separation examination noted no asthma disability; the lungs 
were evaluated as normal and a chest X-ray was normal.  A 
September 1995 VA record noted diagnoses of asthma and 
bronchitis.

The evidence added to the claims file subsequent to the June 
1997 denial includes an August 2004 VA examination that 
contained an impression of bronchial asthma.  The examiner 
commented as follows:

After review of the records, with some of 
the details described above, it certainly 
appears that the veteran had significant, 
ongoing asthma at the time of joining the 
military.  Certainly, the records 
available do not indicate that there was 
any unusual exacerbation or aggravation.  
His history is somewhat different, 
reporting hospitalizations which do not 
appear to be documented, and based on the 
evidence available, it is concluded that 
there is no evidence of aggravation of 
his asthma during the period of service 
and that the problems described in the 
records are those of normal exacerbations 
of his disease compatible with what he 
had been having prior to entering 
service.

At his September 2006 Board hearing, the Veteran stated 
(September 2006 Board hearing transcript, pages 7-8, 10-11) 
that he was hospitalized three times for breathing and asthma 
problems while serving in Vietnam.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  

Although the Veteran reported a medical history of asthma in 
April 1970, prior to entrance to service, his lungs were 
noted to be clear on clinical (physical) examination at that 
time.  A chest X-ray was also negative at that time.  As 
such, the Veteran is entitled to the presumption of soundness 
on induction as to bronchial asthma.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 
(Fed. Cir. 2004).

As noted above, a June 1970 letter from the Veteran's private 
physician noted that he had treated the Veteran for bronchial 
congestion since September 1966, and in an August 1970 letter 
the same private physician reported that the Veteran had been 
under his care, including for asthma, since September 1966.  
The Board finds that these statements of the treating private 
physician constitute clear and unmistakable evidence that the 
Veteran's bronchial asthma pre-existed service.  Further, the 
Board finds that the August 2004 VA examiner's opinion that 
"....there is no evidence of aggravation of [the Veteran's] 
asthma during the period of service and that the problems 
described in the records are those of normal exacerbations of 
his disease compatible with what he had been having prior to 
entering service..." constitutes clear and unmistakable 
evidence that the pulmonary disease that existed before 
acceptance and enrollment into service was not aggravated by 
such service.  Hence, the presumption of soundness on 
induction as to bronchial asthma is rebutted.  38 U.S.C.A. 
§ 1111; 38 C.F.R. 3.304(b).

The law provides that, if a pre-existing disorder is 
established as having existed prior to entry into service, 
the veteran cannot bring a claim for service incurrence for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, the 
provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 
3.306 (2008) apply, and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Temporary flare-ups of a preexisting disorder during service, 
without evidence of a worsening of the underlying condition, 
do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The evidence added to the claims file subsequent to the June 
1997 RO denial, considered in conjunction with the record as 
a whole, does not raise a reasonable possibility of 
substantiating this claim.  The record is still absent for 
any competent clinical evidence showing that the Veteran's 
preexisting asthma underwent a permanent worsening as a 
result of his active service.  In short, the Board finds that 
the evidence is not new and material under 38 C.F.R. § 3.156.  
As such, the Veteran's claim of entitlement to service 
connection for bronchial asthma is not reopened.

II.  Bilateral hearing loss

The evidence of record at the time of the June 1997 RO denial 
included service treatment records, including an April 1970 
service entrance examination.  Audiometric findings revealed 
puretone thresholds, in decibels, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
Not 
tested
60
LEFT
-5
-5
-5
Not 
tested
-5

The October 1972 Medical Board examination's audiometric 
findings revealed puretone thresholds, in decibels, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
55
Not 
tested
65
LEFT
0
0
0
Not 
tested
0

An April 1997 VA audiological-ear disease examination noted 
total sensorineural hearing loss in the right ear and normal 
hearing in the left ear.

A.  Right ear

The evidence added to the claims file subsequent to the June 
1997 denial includes the Veteran's statements and his 
September 2006 Board hearing testimony.  At his September 
2006 Board hearing, the Veteran essentially stated (September 
2006 Board hearing transcript, pages 17-18) that his right 
ear hearing loss had worsened as a result of explosions and 
noises encountered in Vietnam.  

As right ear hearing loss disability was clinically 
demonstrated on examination for entrance to service in April 
1970, the presumption of soundness on induction as to right 
ear hearing loss does not attach.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  As noted above, the law provides that, if 
a pre-existing disorder is established as having existed 
prior to entry into service, the veteran cannot bring a claim 
for service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, the provisions of 38 U.S.C.A § 1153 
(West 2002) and 38 C.F.R. § 3.306 (2008) apply, and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Temporary flare-ups of a preexisting disorder during service, 
without evidence of a worsening of the underlying condition, 
do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The evidence added to the claims file subsequent to the June 
1997 RO denial, considered in conjunction with the record as 
a whole, does not raise a reasonable possibility of 
substantiating this claim.  The record is still absent for 
any competent clinical evidence showing that the Veteran's 
preexisting right ear hearing loss underwent a permanent 
worsening as a result of his active service.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the Veteran's 
claim of entitlement to service connection for right ear 
hearing loss is not reopened.



B.  Left ear

Left ear hearing loss was not demonstrated on examination for 
entrance or separation from service.  In Hensley v. Brown, 
5 Vet.App. 155, 157 (1993), the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  

While the Veteran indicated at his September 2006 Board 
hearing that he was informed that he had left ear hearing 
loss during service (September 2006 Board hearing transcript, 
page 21), the service treatment records do not reflect such a 
disability, and the record is still absent for any competent 
clinical evidence showing that the Veteran has current left 
ear hearing loss for VA disability purposes.  38 C.F.R. 
§ 3.385 (2008).  Absent evidence of a current disability, an 
award of service connection is not appropriate.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In view of the foregoing, the Board finds that the evidence 
added to the claims file subsequent to the June 1997 RO 
denial, considered in conjunction with the record as a whole, 
does not raise a reasonable possibility of substantiating 
this claim.  The evidence is not new and material under 38 
C.F.R. § 3.156.  As such, the Veteran's claim of entitlement 
to service connection for left ear hearing loss is not 
reopened.  

To the extent that the Veteran may be asserting that his 
claimed bilateral hearing loss disability is the result of 
combat, the Board notes that the provisions of 38 U.S.C.A. § 
1154(b) do not obviate the requirement that a veteran must 
submit medical evidence of a causal relationship between his 
disability on appeal and service.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  That is, even assuming combat status, 
the Veteran must provide satisfactory evidence of a 
relationship between his service and the disorder on appeal.  
He has not done so in this case.

Conclusion

While evidence is presumed credible for purposes of reopening 
a claim, the Board notes that the Veteran is only competent 
to provide testimony concerning factual matters of which he 
has first hand knowledge (i.e., experiencing breathing and 
hearing difficulties before, during, or after service).  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  As the Veteran simply 
does not have the necessary medical training and/or 
expertise, he is not competent to opine as to whether he has 
undergone a chronic aggravation of his asthma and right ear 
hearing loss as a result of his military service, or to 
diagnose left ear hearing loss disability for VA purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that there is not such an approximate balance 
of the positive evidence and the negative evidence in this 
case to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for bronchial asthma, to include as due to 
herbicide exposure, is denied.

The appeal to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


